              Case 2:19-cv-01978-BJR Document 21 Filed 10/30/20 Page 1 of 2



 1

 2

 3

 4                                                                       Judge Barbara J. Rothstein

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9 JULIA CUMMINGS, an individual,                         No. 2:19-cv-01978

10                        Plaintiff,                      ORDER GRANTING STIPULATED
                                                          MOTION TO EXTEND CERTAIN
11         vs.                                            PRETRIAL DEADLINES

12 SAFECO INSURANCE COMPANY OF
   AMERICA, a New Hampshire corporation,
13
                    Defendant.
14

15          THIS MATTER having been considered by the Honorable Barbara J. Rothstein of the

16 above-titled Court on the parties’ Stipulated Motion to Continue Trial,

17          The Court having considered the parties’ papers, and good cause appearing, hereby

18 GRANTS the Stipulated Motion to Extend Certain Pretrial Deadlines. The Court hereby sets the

19 following revised schedule:

20          DESCRIPTION                                        NEW DATE
            Discovery completed by:                            December 31, 2020
21          All dispositive motions must be filed by:          February 8, 2021
            Motions in Limine must be filed by:                April 19, 2021
22          Joint Pre-trial Statement must be filed by:        April 26, 2021
23
              Case 2:19-cv-01978-BJR Document 21 Filed 10/30/20 Page 2 of 2



 1          IT IS SO ORDERED.

 2          DATED this 30th day of October 2020.

 3

 4
                                                   A
                                                   Barbara Jacobs Rothstein
 5
                                                   U.S. District Court Judge
 6

 7
     Presented by:
 8
     FORSBERG & UMLAUF, P.S.
 9
   s/ Kimberly A. Reppart
10 Matthew S. Adams, WSBA No. 18820
   Kim Reppart, WSBA No. 30643
11 901 Fifth Avenue, Suite 1400
   Seattle, WA 98164
12 Phone: (206) 689-8500
   Fax: (206) 689-8501
13 madams@foum.law
   kreppart@foum.law
14
   CORR CRONIN LLP
15
   s/ Jeff Bone
16 Jeff Bone, WSBA No. 43965
   Jocelyn Whiteley, WSBA No. 49780
17 1001 Fourth Avenue, Suite 3900
   Seattle, Washington 98154
18 (206) 625-8600 Phone
   (206) 625-0900 Fax
19 jbone@corrcronin.com
   jwhiteley@corrcronin.com
20

21

22

23
